Citation Nr: 1135779	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-41 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a right femur fracture.

4.  Entitlement to service connection for residuals of a right ankle injury.

5.  Entitlement to service connection for bilateral lower extremity peripheral vascular disease, claimed as thrombophlebitis, vein condition, and right ankle ulcerations.  

6.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from May 1956 to June 1963.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for a heart condition (claimed as a heart murmur) and hypertension.  

The Veteran submitted additional evidence directly to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of a right femur fracture, residuals of a right ankle injury, bilateral lower extremity peripheral vascular disease, claimed as thrombophlebitis, vein condition, and right ankle ulcerations, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  A heart murmur was initially demonstrated many years after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence that the disability is related to active duty.  

2.  Hypertension was initially demonstrated more than one year after active duty, and there has been no demonstration by competent clinical, or competent and credible lay, evidence that the disease is related to active duty.  


CONCLUSIONS OF LAW

1.  A heart murmur was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  Hypertension was not incurred in, or aggravated by, active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In letters dated in August 2006 and January 2007, before the rating decision on appeal, the Veteran was provided with VCAA compliant notice regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, the Veteran's statements, and other lay statements submitted in support of the claims.  

The Board observes that the Veteran was not afforded a VA examination for his claimed disabilities.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, the Veteran's service treatment reports do not document any heart abnormalities or hypertension, and the Veteran has neither submitted nor identified any available medical evidence to establish that he has a heart murmur that is due to disease or injury in service or to establish that he has hypertension that was manifest in service, within one year of his discharge, or that is due to disease or injury incurred during active duty.  Hence, the Board finds that an examination is not required for these claims.  See also, Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Certain chronic disabilities, such as hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Diagnostic Code 7101 provides a 10 percent evaluation for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010), including Note 1.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on the evidence of record, the Board finds that service connection for a heart murmur and hypertension is not warranted.  The Veteran's service treatment records do not show that he was found to have either a heart murmur or hypertension.  Upon discharge examination in April 1963, the Veteran's blood pressure was reported to be 130/84 and there was no mention of a heart murmur.  Cardio serology was reported to be negative and evaluation of the cardiovascular system was deemed to be normal.  The earliest medical evidence in the file showing clinical diagnoses of a heart murmur and hypertension are dated in the 1990's more than 25 years after the Veteran's release from active duty.  Finally, there is no competent medical evidence of record establishing that the Veteran's hypertension and/or heart murmur are etiologically related to active service as required to establish service connection pursuant to 38 C.F.R. § 3.303(d).  In this regard, the Board finds that the October 2009 statement from R.M.F., M.D., lacks probative value on the matter because it merely notes that he began treating the Veteran for hypertension in 1974, which was more than 10 years after the Veteran's release from active duty.  Additionally, his statement to the effect that the Veteran was under treatment by another doctor prior to him is not sufficient to establish service connection because it does not include any information about the diseases or disabilities for which the Veteran sought treatment from the other physician or the timeframe that the treatment was provided.  

The undersigned has fully considered the Veteran's contentions - specifically, that he was diagnosed with a heart murmur in service and with hypertension either in service or within a year of his discharge from service.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Here, the Board places far greater weight of probative value on the negative service treatment records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, in addition to the fact that the Veteran was not diagnosed with either a heart murmur or with hypertension at the time of his separation from service examination - the record is devoid of contemporaneously recorded medical evidence of specific findings that hypertension was diagnosed within one year of his discharge.  Additionally, the Veteran asserted in a July 2007 statement that he was not provided with a discharge examination at the time of his release from active duty.  However, this is not true and the Veteran's service treatment records clearly include a discharge examination report dated in April 1963.  Consequently, the Board finds the Veteran's statements to the effect that that his heart murmur was diagnosed in service and his hypertension was manifest either in service or within one year of his discharge to be less than credible, in light of the passage of time and the fact that the statements were rendered solely in support of his claim for monetary benefits.  See Curry, supra; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Finally, the statement from the Veteran's former spouse is also lacking probative value because it merely recalls that the Veteran had been treated for hypertension at the time that she married him in October 1966, which was still more than three years after his discharge from active duty.  Hence, the disability is still not shown to have been manifest to a compensable degree within one year of his discharge through this statement.  

The Veteran has been provided with ample opportunity to present competent medical evidence to support his claims.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive evidence that the currently manifest hypertension and heart murmur began in service, within one year of discharge, or are otherwise etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  



ORDER

Service connection for a heart murmur is denied.

Service connection for hypertension is denied.  


REMAND

The July 2007 rating decision also denied the Veteran's claims for entitlement to service connection for residuals of a right femur fracture, residuals of a right ankle injury, bilateral lower extremity peripheral vascular disease, claimed as thrombophlebitis, vein condition, and right ankle ulcerations, and depression.  In his July 2007 notice of disagreement, the Veteran noted that he had received correspondence indicating that he had been denied service-connected disability and he wished to have the decision reviewed by a decision review officer.  However, the statement of the case provided to him in August 2009 only included the issues of entitlement to service connection for a heart murmur and hypertension.  

In a case in which an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue a statement of the case, the Board should remand the matter for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is required to remand the issues of entitlement to service connection for residuals of a right femur fracture, residuals of a right ankle injury, bilateral lower extremity peripheral vascular disease, claimed as thrombophlebitis, vein condition, and right ankle ulcerations, and depression, for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case pursuant to the notice of disagreement issued as to the July 2007 rating decision so that the Veteran may have the opportunity to complete an appeal on the issues of entitlement service connection for residuals of a right femur fracture, residuals of a right ankle injury, bilateral lower extremity peripheral vascular disease, claimed as thrombophlebitis, vein condition, and right ankle ulcerations, and depression (if he so desires) by filing a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


